Case 1:18-cv-00482-TFM-M Document 62 Filed 04/06/21 Page 1 of 4                       PageID #: 836




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


SAMUEL L. ROLLASON, et al.,     :
                                :
       Plaintiffs,              :
                                :
vs.                             :                     CIVIL ACTION NO. 1:18-cv-482-TFM-N
                                :
ALL STATE VAN LINES RELOCATION, :
INC., et al.,                   :
                                :
       Defendants.              :

                                              ORDER

        On February 3, 2021, based on the Court’s finding that Plaintiffs had not shown Defendant

All State Van Lines Relocation, Inc. (“All State Inc.”) was properly served, the Court denied

Plaintiffs’ Motion for Default Judgment; set aside the Court’s entry of default against All State

Inc.; and ordered Plaintiffs to file either a proof of service of All State Inc., a status of service

report that details how Plaintiffs intend to perfect service on All State Inc., or a motion to dismiss

All State Inc. pursuant to Fed. R. Civ. P. 41. Doc. 60. Plaintiffs timely filed their response to the

Court’s Order, which is styled as a motion. Doc. 61. In Plaintiffs’ Motion to Join Aldo Luciano

Disorbo, Jr., a/k/a Aldo Disorbo, as a Party Defendant as he is The Alter Ego of All State Van

Lines Relocation, Inc. [LLC] (“motion to join”), they request the Court join, pursuant to Fed. R.

Civ. P. 18 and 19, Aldo Luciano Disorbo, Jr., because Plaintiffs allege Mr. Disorbo was, at all

relevant times, the alter ego of All State Inc. and All State Van Lines Relocation, LLC (“All State

LLC”). Id.

        Fed. R. Civ. P. 19 relates to the required joinder of parties. FED. R. CIV. P. 19. A required

party is:



                                             Page 1 of 4
Case 1:18-cv-00482-TFM-M Document 62 Filed 04/06/21 Page 2 of 4                       PageID #: 837




       [a] person who is subject to service of process and whose joinder will not deprive
       the court of subject-matter jurisdiction must be joined as a party if:

               (A) in that person’s absence, the court cannot accord complete relief among
               existing parties; or

               (B) that person claims an interest relating to the subject of the action and is
               so situated that disposing of the action in the person’s absence may:

                       (i) as a practical matter impair or impede the person’s ability to
                       protect the interest; or

                       (ii) leave an existing party subject to a substantial risk of incurring
                       double, multiple, or otherwise inconsistent obligations because of
                       the interest.

Id. While the Court is not completely convinced Mr. Disorbo is a required party to this action,

pursuant to Fed. R. Civ. P. 19, permissive joinder is allowed pursuant to Fed. R. Civ. P. 20.

       Persons . . . may be joined in one action as defendants if: (A) any right to relief is
       asserted against them jointly, severally, or in the alternative with respect to or
       arising out of the same transaction, occurrence, or series of transactions or
       occurrences; and (B) any question of law or fact common to all defendants will
       arise in the action.

FED. R. CIV. P. 20. A “district court has broad discretion to join parties or not.” Swan v. Ray, 293

F.3d 1252, 1253 (11th Cir. 2002) (per curiam). “In making a joinder decision, the district court is

guided by the underlying purpose of joinder, which is to ‘promote trial convenience and expedite

the resolution of disputes, thereby eliminating unnecessary lawsuits.’” Id. (quoting Alexander v.

Fulton County, 207 F.3d 1303, 1323 (11th Cir. 2000)). “The Supreme Court has instructed the

lower courts to employ a liberal approach to permissive joinder of claims and parties in the interest

of judicial economy: ‘Under the Rules, the impulse is towards entertaining the broadest possible

scope of action consistent with fairness to the parties; joinder of claims, parties and remedies is

strongly encouraged.’” Alexander, 207 F.3d at 1323 (quoting United Mine Workers v. Gibbs, 383

U.S. 715, 724, 86 S. Ct. 1130, 16 L. Ed. 2d 218 (1966)).



                                            Page 2 of 4
Case 1:18-cv-00482-TFM-M Document 62 Filed 04/06/21 Page 3 of 4                       PageID #: 838




       In determining what constitutes a transaction or occurrence for the purposes of Rule
       20(a), courts have looked for meaning to Fed. R. Civ. P. 13(a) governing
       compulsory counterclaims. For the purposes of Rule 13(a), transaction is a word
       of flexible meaning. It may comprehend a series of many occurrences, depending
       not so much upon the immediateness of their connection as upon their logical
       relationship. Accordingly, all logically related events entitling a person to institute
       a legal action against another generally are regarded as comprising a transaction or
       occurrence. . . .

       The second prong of Rule 20 does not require that all questions of law and fact
       raised by the dispute be common, but only that some question of law or fact be
       common to all parties.

Id. at 1323-24 (internal citations and quotation marks omitted).

       Plaintiffs allege Mr. Disorbo is a citizen of Florida, has had numerous moving and storage

companies, and is the “owner, operator, and has complete control” over All State Inc. and All State

LLC. Doc. 61 at 2. Plaintiffs allege Mr. Disorbo has used sham companies to avoid the legal

authorities of the State of Florida. Id. at 2-3. Plaintiffs allege the Florida Secretary of State has

many different moving companies that are associated with Mr. Disorbo, including All State Inc.

and All State LLC. Id. Plaintiffs allege All State Inc. was declared “inactive” with the Florida

Secretary of State based on a document that was filed on February 3, 2015, after the events that

underly this action. Id. at 3; Doc. 1-2 at 79. Finally, Plaintiffs allege Mr. Disorbo fraudulently

used All State Inc. as a “front entity” and he was the alter ego of All State Inc., and is liable as

such. Doc. 61 at 1, 3.

       Based on the foregoing allegations, the Court finds permissive joinder proper.1 The Court

further construes Plaintiffs’ motion to join (Doc. 61) as a motion for leave to amend the complaint


1
  Plaintiffs’ amended complaint must be filed as a standalone document and address the Court’s
personal jurisdiction over Mr. Disorbo. See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-
78, 105 S. Ct. 2174, 2181-85, 85 L. Ed. 2d 528 (1985) (explaining the requirements for specific
jurisdiction over an out-of-state defendant); Helicopteros Nacionales de Colombia, S.A. v. Hall,
466 U.S. 408, 416, 104 S. Ct. 1868, 1873, 80 L. Ed. 2d 404 (1984) (stating general jurisdiction
requires the defendant have “continuous and systematic” contacts with the forum states).

                                            Page 3 of 4
Case 1:18-cv-00482-TFM-M Document 62 Filed 04/06/21 Page 4 of 4            PageID #: 839




to add Mr. Disorbo as a defendant, which the Court GRANTS. Plaintiffs are ORDERED to file

by April 16, 2021, their amended complaint.

       DONE and ORDERED this the 6th day of April 2021.

                                              s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                         Page 4 of 4
